6 N.Y.3d 768 (2006)
In the Matter of PATROLMEN'S BENEVOLENT ASSOCIATION OF THE CITY OF NEW YORK, INC., Appellant,
v.
NEW YORK STATE PUBLIC EMPLOYMENT RELATIONS BOARD et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 9, 2006.
Decided January 12, 2006.
Motion by Police Benevolent Association of the New York State Troopers Inc. et al. for leave to file a brief amici curiae on the appeal herein granted. Two copies of the brief may be served and 24 copies filed within seven days.